PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended January 30, January 31, Net sales $ $ Costs and expenses: Cost of sales ) ) Selling, general and administrative ) ) Research and development ) ) Consolidation, restructuring and related charges - ) Operating income Other income (expense), net ) Income before income taxes Income tax provision ) ) Net income Net income attributable to noncontrolling interests ) ) Net income attributable to Photronics, Inc. $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted-average number of common shares outstanding: Basic Diluted
